          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PAMELA GOODWIN, et al.,

         Plaintiffs,

         v.                                       Case No. 1:21-cv-00806 (BAH)

 DISTRICT OF COLUMBIA, et al.,

         Defendants.


         DEFENDANT DISTRICT OF COLUMBIA’S OPPOSITION TO
    PLAINTIFFS’ MOTION FOR LEAVE TO CONDUCT LIMITED EXPEDITED
 DISCOVERY FOR THE PURPOSE OF IDENTIFYING “JOHN DOE” DEFENDANTS

                                         INTRODUCTION

       In their motion for expedited discovery, Plaintiffs ask this Court for permission to crack

an egg with a sledgehammer. Under the auspices of seeking only to identify officers who

allegedly used force against Plaintiffs on the evening of June 1, 2020, Plaintiffs ask the Court to

order the District to provide the names of all officers who used force against anyone on the 1400

block of Swann Street, NW that evening. But even if Plaintiffs narrowly tailored their requested

discovery to only those officers who allegedly used force against them, the burden on the District

of providing such information on an expedited basis would be high. The Court should deny

Plaintiffs’ motion because (1) the traditional factors guiding the Court’s analysis in motions for

expedited discovery weigh in the District’s favor, and (2) the impending statute of limitations

deadline is not a sufficient basis to grant Plaintiffs’ motion.

                                          BACKGROUND

       Plaintiffs filed their Complaint on March 25, 2021, seeking damages under 42 U.S.C.

§ 1983 and related claims for the alleged actions of D.C. Metropolitan Police Department (MPD)
          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 2 of 8




officials on June 1, 2020 on the 1400 block of Swann Street, NW. See Compl. [1] ¶¶ 1-3. In

addition to the District of Columbia and former MPD Chief Peter Newsham, Plaintiffs name 50

unidentified MPD officers as “John Doe” defendants. See id. In conjunction with serving the

Complaint on the District, Plaintiffs made informal requests for information identifying various

MPD officials. Subject to a protective order [12], the District agreed to informally provide some

of the information requested, including the names of the arresting officers for the Plaintiffs who

were arrested, the officers involved in transporting and processing the arrested Plaintiffs, and the

supervising officers on scene at Swann Street. The District objected to providing the remainder

of the information Plaintiffs requested without a scheduling order in place because the remaining

requests were not tailored specifically to Plaintiffs and would require extensive discovery and

review to provide responses. Plaintiffs now move for expedited discovery [11] to obtain this

information.

                                      LEGAL STANDARD

       “As a general rule, discovery proceedings take place only after the defendant has been

served; however, in rare cases, courts have made exceptions, permitting limited discovery . . . to

permit the plaintiff to learn the identifying facts necessary to permit service on the defendant.”

Attkisson v. Holder, 113 F. Supp. 3d 156, 161 (D.D.C. 2015) (quoting Landwehr v. FDIC, 282

F.R.D. 1, 3 (D.D.C. 2010)); and see Fed. R. Civ. P. 26(d)(1). There are five factors to be

considered by the Court when analyzing a motion for expedited discovery: “(1) whether a

preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for

requesting the expedited discovery; (4) the burden on the defendants to comply with the requests;

and (5) how far in advance of the typical discovery process the request was made.” Attkisson,

113 F. Supp. 3d at 162 (quoting Guttenberg v. Emery, 26 F. Supp. 3d 88, 98 (D.D.C. 2014)).



                                                 2
          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 3 of 8




These five factors are merely guidelines, and the Court may consider other factors in analyzing a

motion for expedited discovery. Id.

                                           ARGUMENT

       The Court should deny Plaintiffs’ motion because each of the factors outlined in

Attkisson weigh in the District’s favor.

       First, there is no preliminary injunction is pending, and second, Plaintiffs’ request is far

in advance of the typical discovery process.

       Third, Plaintiffs’ requested expedited discovery is too broad. To be clear, Plaintiffs have

not attached any proposed discovery requests to their motion, making it difficult for the District

to respond to requests that Plaintiffs have not set forth with specificity. Plaintiffs’ proposed

order—ambiguously asking the Court to direct the District to “provide information sufficient to

identify the John Doe officers who used force against Plaintiffs”—reads like a tacit admission

that Plaintiffs’ request for expedited discovery is too broad.

       It appears that Plaintiffs seek the names of all officers “who used force, deployed pepper

spray or completed use of force reports for actions taken on the 1400 block of Swann Street NW

on June 1, 2020[,]” Pls.’ Mot. [11] at 2, not simply officers who used force against Plaintiffs.

And Plaintiffs’ Complaint provides few specifics that might help narrow down the instances in

which an officer used force against them. See Compl. [1] at 10–13 (alleging broadly that officers

“us[ed] their batons to push and batter protestors[,]” “deploy[ed] excessive amounts of pepper

spray at [Plaintiffs,]” “used violent physical force[,]” and “hit demonstrators, prodded and

shoved them with batons, knocked them to the ground, and pinned them against cars and trees.”).

       In their motion, Plaintiffs rely on several copyright actions where courts have allowed for

expedited discovery to identify defendants. Strike 3 Holdings, LLC v. John Doe, 964 F.3d 1203,



                                                  3
          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 4 of 8




1207 (D.C. Cir. 2020); Malibu Media, LLC v. John Doe, 177 F. Supp. 3d 554, 557 (D.D.C.

2016); Exquisite Multimedia, Inc. v. Does 1–336, No. 11-1976 (RWR/JMF), 2012 WL 177885,

at *1 (D.D.C. Jan. 19, 2012); Warner Bros. Records Inc. v. Does 1–6, 527 F. Supp. 2d 1, 3

(D.D.C. 2007). But the plaintiffs in those matters were seeking to identify the owners of specific

IP addresses that were directly linked to alleged copyright infringement. Strike 3, 964 F.3d at

1207; Malibu Media, 117 F. Supp. 3d at 557; Exquisite Multimedia at *1; Warner Bros. Records,

527 F. Supp. 2d at 3. Such requests were focused on identifying with specificity the putative

defendants in those cases. See e.g., Warner Bros. Records, 527 F. Supp. 3d at 2 (“Although

plaintiffs do not know the true names of the Doe defendants, plaintiffs have identified each

defendant by a unique Internet Protocol (“IP”) Address assigned to that defendant on the date

and at the time of that defendant’s allegedly infringing activity.”).

       Here, Plaintiffs’ request is not nearly as specific as the cases on which they rely. And

although the purpose of Plaintiffs’ request for expedited discovery is unobjectionable—an

intention to name the proper individual defendants—their method for effectuating that purpose is

not rationally related. In their Complaint, Plaintiffs paint a picture of countless MPD officers

indiscriminately using force against hundreds of protestors. Compl. [1]. But in their motion,

Plaintiffs about-face and argue that providing the names of every officer who used force would

constitute “limited discovery,” narrowly tailored to allow Plaintiffs to identify only the officers

who allegedly used force against them. Pls.’ Mot. [11] at 4. But Plaintiffs fail to explain how

they will be able to identify the individual officers who used force against them if they are given

a list of every officer who used force against anyone at any point in time on Swann Street.

Instead, providing such a list would lead to either (a) Plaintiffs impermissibly including every

officer who used force on Swann Street as a defendant, regardless of whether they actually used



                                                  4
          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 5 of 8




force against any Plaintiff, or (b) follow-up requests to determine which of the officers who used

force did so against Plaintiffs, amounting to full-blown discovery.

        Fourth, even if Plaintiffs limited their request to asking the District to identify only

officers who used force against them, providing that information on an expedited basis would be

burdensome to the District. Indeed, the burden on the District is supported by the fact that

Plaintiffs’ Motion focuses solely on the goal of expedited discovery—identifying officers who

allegedly used force against them—while whistling past the substance of such discovery. They

halfheartedly ask the Court to order the District “to provide information sufficient” to name the

individual officers, Pl.’s Mot. [11] at 7, and they appear to argue that they cannot be more exact

because they “do not have access to all the specific information in [the District’s] possession,”

id. [11] at 3. But it is Plaintiffs’ obligation—not the District’s—to craft their discovery requests.

        The District does not dispute that Plaintiffs are entitled to discovery that could identify

the officers who they allege used force against them and that such information will be

discoverable in this case. The lack of clarity in Plaintiffs’ request, and the lack of clarity in their

Complaint regarding the specific force about which they complain, makes it difficult for the

District to know exactly what Plaintiffs seek from the District. But the potential universe of

documents and footage is large. There were approximately 200 MPD officers present at Swann

Street NW on June 1, 2020, all of whom were equipped with body-worn cameras (BWC). Each

officer likely has at least one if not multiple BWC recordings, each of which may be several

hours long. During discovery, Plaintiffs would be entitled only to footage that is relevant to their

claims, rather than all the BWC video from every officer who was present on Swann Street.1




1
        Plaintiffs have requested additional information from the District, including the names of
officers who arrested, transported, and processed Plaintiffs, and the names of supervisors at the
                                                   5
          Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 6 of 8




Any review by the District of potentially hundreds of hours of footage and additional documents

cannot realistically be done at the expedited pace Plaintiffs request.

        Finally, Plaintiffs’ reason for seeking expedited discovery is not persuasive. Plaintiffs

suggest that the Court should grant their motion because the statute of limitations for assault and

battery claims against individual officers will expire on June 1, 2021. However, Plaintiffs are in

control of their complaint, and they chose to wait until March 28 to serve the District in this

matter—two months and two days prior to the expiration of the statute of limitations.

Presumably, Plaintiffs were aware that they did not know the identities of the officers who

allegedly used force against them, and that they would seek discovery from the District on this

matter. Indeed, each Plaintiff filed, through their counsel in this suit, a notice with the District’s

Office of Risk Management on November 12, 2020. See Ex. 1, Letters to ORM. But rather than

bringing suit far enough in advance to allow for the necessary time for the parties to engage in

discovery prior to the expiration of the statute of limitations, Plaintiffs chose to wait to file.

Now, Plaintiffs ask this Court to circumvent the typical rules of discovery and force the District

to respond to what will be onerous discovery requests within two weeks so that they do not miss

a deadline over which they had complete control. The District should not be required to review

extensive footage and respond to Plaintiffs’ requests on a truncated timeline because of

Plaintiffs’ own delay.

        Because the factors outlined in Attkisson weigh in favor of the District, the Court should

deny Plaintiffs’ motion.




scene. These requests were narrowly tailored, and the District has spent a significant amount of
time gathering that information to provide to Plaintiffs prior to the beginning of discovery.
                                                   6
         Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 7 of 8




                                        CONCLUSION

       Based on these reasons, the District requests that the Court deny Plaintiffs’ Motion for

Leave to Conduct Limited Expedited Discovery for the Purpose of Identifying “John Doe”

Defendants.


Date: May 3, 2021                            Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Stephanie E. Litos
                                             STEPHANIE E. LITOS [483164]
                                             Assistant Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Matthew Trout
                                             MATTHEW TROUT [1030119]
                                             PHILIP A. MEDLEY [1010307]
                                             Assistant Attorneys General
                                             400 6th Street, N.W.
                                             Washington, D.C. 20001
                                             (202) 724-5695
                                             (202) 724-6590 (fax)
                                             matthew.trout1@dc.gov
                                             philip.medley@dc.gov

                                             Counsel for Defendants




                                                7
         Case 1:21-cv-00806-BAH Document 13 Filed 05/03/21 Page 8 of 8




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 PAMELA GOODWIN, et al.,

        Plaintiffs,

        v.                                     Case No. 1:21-cv-00806 (BAH)

 DISTRICT OF COLUMBIA, et al.,

        Defendants.


                                           ORDER

       Upon consideration of the District of Columbia’s Opposition to Plaintiffs’ Motion for

Leave to Conduct Limited Expedited Discovery for the Purpose of Identifying “John Doe”

Defendants and the entire record herein, it is this ________day of _____________ 2021 hereby,

       ORDERED that the Motion is DENIED.

       SO ORDERED.




                                    HON. BERYL A. HOWELL
                                    United States District Court for the District of Columbia
